Citation Nr: 1537494	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD)

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and April 2006 to July 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and assigned an initial 30 percent evaluation effective May 8, 2009.  The RO subsequently assigned an increased 50 percent evaluation for PTSD (still effective May 8, 2009) in a November 2013 rating decision and denied entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to obtain records of VA and private treatment referenced in the record.  The claims file currently contains records of treatment from the Durham VA Medical Center (VAMC) dated through July 2009, but the record indicates that the Veteran received additional VA treatment after this date.  In addition, the record indicates the Veteran participated in group PTSD therapy at the Raleigh Vet Center; the notes from this treatment are not in the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Records from the Durham VAMC dated after July 2009 and complete records from the Raleigh Vet Center must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete medical records from the Durham VAMC for the period beginning July 2009.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  If necessary, provide the Veteran with a medical release form and request that he execute it to authorize VA to obtain medical treatment records from the Raleigh Vet Center.  Obtain the Veteran's complete medical records from the Raleigh Vet Center; copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.

3.  If the documents added to the claims file indicate a worsening of the service-connected PTSD since the last VA examination in August 2013, schedule the Veteran for a VA examination to determine the current severity of his service-related PTSD.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment due to the service-connected psychiatric disability.  In addition, the examiner should provide a global assessment of functioning score (GAF) with an explanation of the significance of the score assigned.

The complete bases for all medical opinions must be provided.

4.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




